Citation Nr: 1022719	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-02 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, to 
include eczema. 


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military 
service from June 1967 to March 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision, by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, denied service 
connection for eczema (claimed as a bilateral hand rash).  

In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.  

In September 2009, the Board remanded the Veteran's claim to 
the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran underwent a VA dermatologic examination in March 
2010 to determine the nature and etiology of any current skin 
disability to include eczema.  The examiner indicated in part 
that the Veteran's diagnosed dermatitis of the hands (palms) 
was not caused by or a result of his military service.  The 
examiner reasoned that there was evidence to support the 
development of an allergy to nickel and that there were 
allergic reactions in the hands when working on metal items 
such as machines.  The examiner further found that there was 
no medical evidence to link the development of the nickel 
allergy, or current dermatitis of the hands, to military 
service.  

The VA examination is insufficient to decide the claim of 
service connection in light of the lack of commentary as to 
whether exposure to metals during service could have led to 
the development of the nickel allergy or dermatitis of the 
hands.  As asserted by the Veteran's representative, there is 
the possibility of the Veteran's allergy surfacing while on 
active duty due to the metals to which he was continuously 
exposed, and such metals included weapons, ammunition, and 
mortars.  In that regard, it is noted that service personnel 
records show that the Veteran, a combat veteran, served in 
the infantry and received such decorations as sharpshooter 
(M-14), expert (81 mm. mortars), and marksman (45 pistol).  

Thus, additional evidentiary development in the form of 
obtaining an addendum opinion under the duty to assist, 38 
C.F.R. § 3.159(c)(4), is needed for clarification purposes.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's file to be 
returned to the VA examiner who conducted 
the VA examination in March 2010 for an 
addendum opinion as to whether it is at 
least as likely as not that any current 
dermatitis of the Veteran's hands is 
related to his period of service from June 
1967 to March 1969.  The examiner should 
address the possibility of any nickel 
allergy developing while the Veteran was 
on active duty due to the metals to which 
he may have continuously been exposed 
including weapons, ammunition, and 
mortars.  To that end, service personnel 
records show that the Veteran, a combat 
veteran, served in the infantry and 
received such decorations as sharpshooter 
(M-14), expert (81 mm. mortars), and 
marksman (45 pistol).  

If the VA examiner is unavailable, afford 
the Veteran another examination to address 
the question of etiology of current skin 
disabilities.  The claims file should be 
made available to the examiner for review.

In either event, in formulating the 
opinion, the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.  

2.  After completing the above 
development, adjudicate the claim of 
service connection for a skin disability, 
to include eczema.  If the benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


